Exhibit 99.1 FOR IMMEDIATE RELEASE: Narrowstep Appoints President and Chief Operating Officer Princeton, NJ / London, February 7, 2008 – Narrowstep Inc. (Nasdaq: NRWS), the TV on the Internet company, today announced the appointment of Barak Bar-Cohen as President and Chief Operating Officer. Mr. Bar-Cohen previously served as General Manager of European Operations for Narrowstep, and will continue to be based in London. “With February’s release of our technology upgrade, which will include a new advertising platform, more community tools, as well as cross-browser and cross-platform support, I feel our technology is once again leading the industry. We have also streamlined the operations and removed roughly $7M in costs that began to be reflected in the last quarter.We will continue to focus on driving sales and I can think of no better executive to focus on sales and the day-to-day execution than Mr.
